Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 1 of 41




                 EXHIBIT A
          Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 2 of 41



Draft Transcript of Mark S. Scott’s Post-Arrest Interrogation
Prepared by Government.

Participants: Special Agent James Eckel (FBI), Special Agent Kristine Fata (IRS - Criminal
Investigation), Mark S. Scott (Defendant)

The interview commenced at 7:24:45 a.m. All times indicated are a.m.

Time       Speaker        Statement
7:24:47    Agent Fata     I’m Kristine Fata, Special Agent with IRS Criminal Investigation.

7:24:52    Scott          Mm-hmm, sure.

7:24:54    Agent Eckel    And I’m Special Agent Eckel with the FBI.

7:25:02                   So, I’m going to give you a copy and let you see a copy of the arrest
                          warrant so you know what’s going on here. So you can see the
                          charges?

7:25:33                   Okay? Pretty clear?

7:25:33    Scott          Mm-hmm, sure.

7:25:36    Agent Eckel    So, before we do anything I want to read your advice of rights.
                          Umm, so, before we ask you any questions, I want you to
                          understand your rights.

                          You have the right to remain silent. You have the right – Or
                          anything you say can be used against you in court. You have the
                          right to talk to a lawyer for advice before we ask you any questions.
                          You have the right to have a lawyer with you during questioning. If
                          you can’t afford a lawyer, one will be appointed to you before any
                          questionings if you wish. If you decide to answer any questions
                          now without a lawyer present, you have the right to stop answering
                          at any time. Do you understand these rights as I have just read
                          them?

7:26:14    Scott          I do.

7:26:17    Agent Eckel    Ok. Umm. Are you willing to talk to us?

                                                1
          Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 3 of 41



7:26:18    Scott         I’d be willing to say a few things now I mean I do want a lawyer
                         involved.

7:26:23    Agent Eckel   Okay.

7:26:23    Scott         I wanna say, off the top, that I’m like absolutely surprised at what’s
                         going on.

7:26:27    Agent Eckel   Okay.

7:26:29    Scott         Because, uh, you know, typically the way I understand money
                         laundering, is people, you know, do secret, you know, transactions,
                         take money from who they don’t know for example or that they
                         haven’t done any KYC on. That’s not what we did. And, umm, so I
                         am just absolutely, you know, shocked that I’m here. And I even
                         disclosed all my money flows on my tax returns. And on my
                         FBARs and everything. So, I’m just not kind of clear on like,
                         umm… well, it’s clear that my intent would never be to launder any
                         money because I’m showing it. I’m showing what I’m doing.

7:27:06    Agent Eckel   Well, I just want to stop you real quick before you say anything else.
                         I just want you to…

7:27:10                  If you’re willing to speak to us for, you know, a little bit right now, I
                         just want you to sign this and you can read it over real quick, sign it,
                         and like we said, at any point you want to stop answering questions,
                         you know, you just let us know and tell us that you want your
                         lawyer, and we’ll be willing to stop and continue at a later date with
                         your lawyer present. So if you want to quick read this real quick,
                         you know. Umm, it’s exactly how I read it.

7:27:31    Agent Fata    Take your time, reading it. Be sure it’s clear and then sign it if you
                         agree to speak with us.

7:27:39    Scott         Right. Well you know I’d love to be transparent, but I also
                         recognize the fact that I should have an attorney present when I go
                         through this. And I really don’t, like I said, I really don’t understand
                         quite yet what this is about.

7:27:47    Agent Eckel   Okay.

                                               2
          Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 4 of 41



7:27:49    Scott            So I really would like to have somebody that knows better than I do
                            give me advice on how to answer things, and…

7:27:58    Agent Eckel      Okay, so are, uh, I mean, originally you said you were willing to
                            speak to us a little bit.

7:28:00    Scott            I can speak to you a little bit, I mean, yeah sure, that’s okay. I’ll say
                            stop, and we stop.

7:28:05    Agent Eckel      And that’s fine, that’s fine.

7:28:07    Agent Fata       At any point you want to stop.

Mr. Scott signs.

7:28:20    Agent Eckel      And we’re just going to sign it now.

7:28:20    Scott            Okay.

7:28:24    Agent Fata       [inaudible]

7:28:27    Agent Eckel      Should we start reading, uh, at the bottom.

7:28:32    Agent Fata       7:25

7:28:35    Agent Eckel      Let’s start at 7:20.

7:28:36    Agent Fata       And, uh, nine, five.

The agents sign the form.

7:29:00    Agent Eckel      Okay. Umm, so a couple of things I want to ask you before we get
                            started with, you know, any questionings. Did they ask you about
                            your passports or anything yet?

7:29:08    Scott            [Inaudible.]

7:29:09    Agent Eckel      Do you have a U.S. passport?

7:29:10    Scott            Sure.

                                                   3
          Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 5 of 41



7:29:11    Agent Eckel   Where would that be? Is it in your house here?

7:29:13    Scott         It should be probably Miami.

7:29:16    Agent Eckel   In Miami? Ok, umm, is it in a safe or…

7:29:20    Scott         It’s probably somewhere in the drawer in the bedroom.

7:29:22    Agent Eckel   Ok. Umm, and you were born in Germany, correct?

7:29:27    Scott         That’s right, in Germany.

7:29:29    Agent Eckel   Ok. Do you have a German passport?

7:29:29    Scott         I do

7:29:30    Agent Eckel   Ok, and is that at the same location? Ok

7:29:35    Agent Fata    Do you have dual citizenship?

7:29:37    Scott         Yes

7:29:41    Agent Eckel   And you said it should just be in a drawer

7:29:42    Scott         Yeah [inaudible]

7:29:45    Agent Eckel   Do you have any safes at your house?

7:29:46    Scott         I do

7:29:46    Agent Eckel   Ok. Umm, now we do have search warrants, for both your locations,
                         both your residences. Umm, and they’re going to want to look into
                         those safes. Umm, to make things a little bit easier for you and us, if
                         you would be willing to provide us combinations for the safe,
                         otherwise…

7:30:06    Scott         [inaudible] has a key [inaudible] there’s no combination
                         [inaudible]…

7:30:07    Agent Eckel   Ok

                                               4
          Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 6 of 41




7:30:07    Scott         …and the key is actually in a bag here in Barnstable.

7:30:11    Agent Eckel   Ok, so the key for the safes for Florida…

7:30:14    Scott         Is here

7:30:14    Agent Eckel   Is here. And do you have safes here?

7:30:16    Scott         No

7:30:16    Agent Eckel   No? Ok.

7:30:21    Agent Fata    And where are they? In a bag you said?

7:30:24    Scott         Yeah, I have a courier bag. Umm, it’s upstairs right by the entrance,
                         and there’s a there’s a zipper pocket that has a lot of like keys on it,
                         like lockboxes and safes.

7:30:36    Agent Fata    Ok.

7:30:39    Agent Eckel   And you have any other weapons in the house?

7:30:43    Scott         In Miami? No.

7:30:45    Agent Eckel   Not here?

7:30:46    Scott         I probably have two more. I’ll tell you more right now.

7:30:48    Agent Eckel   Ok, so you said you’re… you already told…

7:30:50    Scott         Yeah, yeah.

7:30:50    Agent Eckel   Ok, we don’t need to talk about that. That’s fine. Umm, it’s all like
                         just for basic information. Umm, as far as your phone, umm, would
                         you be able to give us the password to your phone?

7:31:05    Scott         Sure.

7:31:05    Agent Eckel   What’s the uh, what’s the [inaudible]?

                                               5
          Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 7 of 41




7:31:07    Scott         It’s um, 3693.

7:31:12    Agent Eckel   3693. And do you have any other phones in the house?

7:31:21    Scott         I have old phones. I just changed mine to a new model. It’s the same
                         but older than this one.

7:31:26    Agent Eckel   Ok. So, it’s the same phone, just not active anymore? Uhh, did it
                         have passwords as well? Are they at the house here or in Florida?

7:31:33    Scott         Same thing.

7:31:34    Agent Eckel   Same thing? Same password? Ok. So that’s the basic stuff. So let’s
                         talk a little bit more about what’s going on here. You wanna start?

7:31:55    Agent Fata    A few questions. I will start. Who are the investors in Fenero?

7:32:04    Scott         Well there are a bunch of uhh companies

7:32:05    Agent Fata    I’m sorry?

7:32:05    Scott         It’s a number of companies, three or four, I think. That invested with
                         us where we knew a couple of principals that had[inaudible]
                         invested with us so…I don’t know what more to say, it was a couple
                         years ago, so. I don’t know the names anymore.

7:32:24    Agent Fata    Ok [inaudible].

7:32:31    Agent Eckel   I’m just taking notes of whatever you’re saying

7:32:33    Scott         Sure, sure

7:32:45    Agent Eckel   So we do have a binder here with some information.

7:32:48    Scott         Mhhm

7:32:55    Agent Eckel   [inaudible]

7:33:19    Agent Fata    Alright, so those initial investors, had they been represented by you?

                                               6
          Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 8 of 41



7:33:25    Scott         I had two of them that were former clients of my law firm

7:33:34    Agent Eckel   Two of the investors were clients at your law firm?

7:33:36    Scott         Mhm

7:33:43    Agent Fata    They were represented by you for how many years?

7:33:45    Scott         Not just by me, actually by other partners at the firm. So, one of
                         them, one of them for, out of Fort Lauderdale, Gilbert Armenta, for
                         about eight years I would think, and the other client came as
                         different entities – it was not just one person – but I guess a couple
                         of the same owners, was actually represented from our London
                         office for real estate transactions

7:33:14    Agent Eckel   And that was a group of people you said, or…?

7:33:15    Scott         I don’t know. It was a group of companies.

7:33:17    Agent Eckel   Ok.

7:34:28    Agent Fata    So we have here in this tab, the Fenero equity investment mission
                         statement.

7:34:33    Scott         Mhhm

7:34:34    Agent Fata    And so, in here, I believe, if you could see that statement [inaudible]

7:35:00    Scott         That’s what I’m talking about

7:35:01    Agent Fata    Ok.

7:35:01    Scott         So he has also different companies, and different transactions like all
                         over the world.

7:35:06    Agent Fata    Ok.

7:35:06    Agent Eckel   And you say…you say he?




                                               7
          Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 9 of 41



7:35:09    Scott         Well actually, it’s a, it’s a, it’s a, uhh, individual out of Fort
                         Lauderdale, Gilbert Armenta

7:35:14    Agent Eckel   Ok.

7:35:14    Scott         Who I did umm local transactions with, with the telecom
                         transactions in Brazil. I did a whole slew of work with him in
                         different law firms.

7:35:25    Agent Fata    Close to excess of 2.1 billion in transactions?

7:35:29    Scott         Probably.

7:35:31    Agent Fata    So tell us about those transactions.

7:35:34    Scott         Well, we did umm, the biggest that I can remember are, or the
                         biggest I remember was a telecom deal with Telefonica in Brazil.
                         There was a purchase of telephone towers from Telefonica, and the
                         transaction was done together with a group out of Providence North,
                         they’re called, I’d say Providence Capital something. They still own
                         the towers, as far as I know, through subsidiaries, so that was a
                         billion dollar deal by itself. And we did others. We tried deals in
                         other countries, so when I say we did that size. We didn’t close them
                         all, you know, but umm we did some in Colombia and tried in
                         Panama. Umm, and other countries, yeah so… including Germany,
                         Ireland.

7:36:27    Agent Eckel   So you said, uhh, you did uh, these are all telecom deals?

7:36:29    Scott         All telecom deals, yes

7:36:30    Agent Eckel   And you said it was uhh, Panama?

7:36:33    Scott         Yeah, we looked at Panama, we looked at Columbia, Ecuador. I
                         know we we were very close with Ireland, so we went to Ireland to
                         buy all the towers of O2.

7:36:45    Agent Eckel   And did any of these deals close, or—




                                                8
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 10 of 41



7:36:48   Scott         Not, not with my clients. I I heard after a couple of them did close,
                        but not with us involved.
7:36:56   Agent Eckel   Ok

7:36:56   Scott         We kinda teed them up. He was very good at finding these
                        transactions. From Telefonica we [inaudible] a good relationship in
                        Spain.

7:37:05   Agent Eckel   You have a good relationship with Spain?

7:37:06   Scott         No, he did my client did yes.

7:37:15   Agent Fata    So how much was received into the Fenero funds?

7:37:21   Scott         Umm, I would say right about the top of it without returns, about
                        290 million.

7:37:31   Agent Eckel   290 million received into the…

7:37:33   Scott         Yes. Yeah, without returns and things of that sort, yeah

7:37:48   Agent Eckel   And where did 290 come from? Who, who—

7:37:51   Scott         From investors. We had, like I said, we had different groups of
                        investors that came in through, umm, first we had accounts at
                        Deutsche Bank umm with an administrator. Umm, and then we have
                        an account at DMS [inaudible] Cayman.

7:38:08   Agent Eckel   TMS?

7:38:08   Scott         DMS.

7:38:09   Agent Eckel   DMS?

7:38:09   Scott         DMS Bank and Trust. And that’s where everything was pooled.

7:38:17   Agent Fata    What about BNN consult?

7:38:20   Scott         BNN consult is one of the investors.


                                              9
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 11 of 41



7:38:23   Agent Fata    And who is that?

7:38:26   Scott         Umm, from what I, what I, what I…I was dealing with the attorney
                        for BNN, which was also, she was the sole member as per our
                        paperwork.

7:38:35   Agent Fata    Who is that?

7:38:36   Scott         Umm, Irena.

7:38:37   Agent Fata    Irena?

7:38:38   Scott         Irena.

7:38:39   Agent Fata    What’s uhh, the last name?

7:38:41   Scott         I can’t remember right now. I don’t, I mean, I’m sure she’s a, she’s
                        a, from Bulgaria, but I can’t tell you the last name off the top of my
                        head. Dil, dil, dil…something ka. Ahh, I just don’t know how to
                        spell it right now.

7:38:56   Agent Eckel   Yeah. Tell us a little bit more about Irena.

7:39:08   Scott         Umm, she was introduced to me by umm, by umm another person
                        that that Gilbert brought to me, which is, umm, she is very famous
                        because she does all this crypto stuff now. Umm, uhh, Ruja,
                        and…she

7:39:32   Agent Eckel   That’s her first name?

7:39:33   Scott         Ruja is her first name. And, umm, she was involved in, in, in some
                        cryptocurrency. She had one of those Bitcoin, or has one of those
                        Bitcoin type of deals. And we, even at the time, I had no interest in,
                        in getting involved with something where, you know I never knew
                        those different countries involved and all that. So, we obtained an
                        opinion, um, that Bitcoin, or OneCoin in her case, was legal in the
                        countries that we dealt with. And that came from Locke Lord. The
                        law firm was Locke Lord that I used to be in. There’s a
                        cryptocurrency specialist, or used to be, I don’t know if he’s still
                        there in the London office. So we requested that that run-down.

                                              10
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 12 of 41




7:40:24   Agent Eckel   And who was the uh, the expert over there? Do you remember his
                        name?
7:40:27   Scott         If I had my phone I could tell you. Um, um, I wanna say Robert…
                        [inaudible]

7:40:32   Agent Eckel   We’ll…we’re gonna be able to give you your…let you look at your
                        phone to get some information but we’ll come back to that.

7:40:37   Scott         So yeah so we had that. We, we, we checked that first of all at the
                        time there was no country that actually was [U/I] investigating it but
                        there was nothing out there where it was like banned, or if there was
                        any problems in the countries that we were involved in.

7:40:59   Agent Fata    So, who’s the owner of BNN Consult?

7:41:02   Scott         Umm, Irena, as far as I know. We have a whole file, we did the
                        KYC on every investor so the regular standard that you needed to do
                        that we learned from administrators. That’s what we got, and she’s,
                        per government documents, the owner, and per bank reference, her
                        bank reference letter.

7:41:20   Agent Fata    And where are those documents?

7:41:23   Scott         Umm, you know I would have to, I’d probably have some printed
                        out and in a file. Umm, I might have some in the computers and
                        emails when they were transmitted and signed.

7:41:37   Agent Fata    Here, or in Miami? Where do you keep your files?

7:41:40   Scott         Well I have most of my stuff like downloaded onto my computer
                        here, so umm. And I might have some files. They would be, like if
                        you guys would go up to the house already, they would be
                        somewhere in my office.

7:41:50   Agent Fata    Ok.

7:41:50   Agent Eckel   An office in your house here?

7:41:52   Scott         There. If it’s filed, if it’s paper, there…

                                              11
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 13 of 41




7:41:54   Agent Eckel   It’d be in Florida?

7:41:55   Scott         Yeah.

7:41:55   Agent Eckel   Ok.

7:41:55   Scott         Yeah.

7:42:00   Agent Fata    So, uhh, where is Raja [Ruja]?

7:42:02   Scott         I have no idea.

7:42:05   Agent Fata    Well, how do you contact her?

7:42:06   Scott         I don’t speak to her anymore. We, we, we’ve sent, we gave all the
                        money back in the fund.

7:42:10   Agent Fata    So you don’t have any money related…

7:42:12   Scott         No. No discussions, no nothing. We have release agreements. All
                        the money that was not invested, umm, was at the direction of the
                        investors, sent to, umm, another, umm, another financial advisor in
                        Dubai. We have nothing to do anymore

7:42:29   Agent Fata    And who is that financial advisor?

7:42:31   Scott         They’re called, we signed an agreement, the first agreement at the
                        behest of the investors is called Phoenix something Investment
                        Fund, I think just Phoenix. And then, umm, and I have the name of
                        the guy that I dealt with, that I was directed to in my emails and
                        what. I’m going to say, Amar [phonetic] something. You know…

7:42:54   Agent Eckel   So your, the, the Fenero funds were, were closed…

7:42:57   Scott         Yeah, we…

7:42:57   Agent Eckel   …and transferred to Phoenix Investment Fund?




                                              12
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 14 of 41



7:43:00   Scott         Yeah, we ran into, umm, we had a certain game plan, umm in the
                        UK, of how we wanted to invest the money. And then Brexit came
                        along, so we sent the letter to all investors saying that we don’t see
                        any more of the certainty of the market, and that we wanted to,
                        umm, have a standstill, and at first that was agreed to and we
                        reduced our fees at the time. And then, umm, we had a few phone
                        calls, umm umm, maybe a couple emails, I don’t remember, where it
                        says, look, we just want to like get out. We just want our money
                        back, and, and we said we’re not going to hold it, we have no right
                        to hold it. And so we got a mechanism to get it out, umm Phoenix
                        signed and we did the release of the documents, umm, as custodian,
                        and [U/I] basically transferred to them, making them aware of what
                        type of money it is, how we held it. And, that was basically it. We,
                        we had the money held in an island already because we did a, they
                        had a subsidiary there for tax reasons and doing transactions
                        midland, and we’re, we’re in the midst of, of, of, of closing that up,
                        we’re actually right now doing the audited financials.

7:44:08   Agent Fata    So it’s not closed yet?

7:44:10   Scott         Well, the bank accounts are closed, and what we had to do now is
                        for this last year, you have to submit to the Irish government still the
                        audited financials. So we’re working on a firm in Ireland, working
                        on RBK. And umm, they have a lot of this information. And we also
                        had to, every year, we just did our last forms, we had to do our
                        financial statements with the financial commission BVI, which we
                        also did.

7:44:39   Agent Eckel   And the, the person over in, uhh, at Phoenix Investment Fund?

7:44:43   Scott         Yeah, I wanna say it’s, it’s, it’s Amar [phonetic] something. I have it
                        in my email. I can look him up.

7:44:48   Agent Eckel   On your phone?

7:44:49   Scott         My phone or my iPad. My phone might not go back that far.

7:44:51   Agent Eckel   Ok.

7:44:51   Scott         You know, it just saves like a certain amount of information.

                                              13
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 15 of 41




7:44:56   Agent Fata    And how much was that?

7:44:59   Scott         We paid back about umm, to Phoenix was about 190 I would say.
                        Somewhere around there.

7:45:11   Agent Eckel   And you said the 290 million went in. What happened to the other
                        100 million…

7:45:15   Scott         Well, some was invested, which was basically then, we transferred
                        the ownership of those businesses to the investors as well. And some
                        just went bad. I mean, we bought, tried to buy a trading platform,
                        FX Trading [phonetic] in London. Money was wasted, it didn’t
                        work. We bought a credit card company, PCT, which was actually
                        transferred to the owners. There was a, a deal that was out of the
                        ordinary for us. Umm, but we got [inaudible] to save, where there
                        was a, a desire to invest into a oil deal. Umm, and don’t ask me
                        where it was anymore, but the only thing I remember, what made me
                        a little comfortable, there was this one of the Bush brothers, from the
                        president’s family, so I said, that can’t be that bad.

7:46:01   Agent Eckel   Tell us a little bit more about the oil deal with uhh Bush. Which
                        Bush brother?

7:45:23   Scott         I don’t, I don’t know much more. You know, we just got documents
                        for it. So we’ve got the due diligence, we, we, we brought in the, the
                        surveys to make sure there’s actually an oil field. It was a strange
                        country but I wanna say, I wanna say Madagascar or something.
                        And, but we got the documents in, we got our approvals, and at that
                        point, and really we didn’t, we didn’t care, because you know, we
                        had like a, you know, a big gun on one side, and we had all the
                        approvals on the other so.

7:46:11   Agent Fata    How was that contact made?

7:46:35   Scott         I don’t know how they got into it

7:46:37   Agent Fata    Well, who brought you that information that they were interested?




                                             14
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 16 of 41



7:46:40   Scott         Umm, I got that from Irena. Like most of it. She represented
                        apparently a couple of the companies, or at least she got authority
                        from them to represent them with us. So I communicated with her
                        the most.
7:46:58   Agent Fata    And where is she now?

7:46:59   Scott         I have no idea.

7:47:02   Agent Fata    When was the last time you spoke with her?

7:47:04   Scott         Umm, I think she emailed me once briefly, umm, probably, two to
                        three months ago, because we still hold a million-dollar legal
                        retainer that we kept because we, we didn’t know how contentious
                        people might be, so we said we want to have that in case we get a
                        lawsuit from an investor. So umm, she asked me about when that
                        was payable, and then other than that, umm before that we didn’t
                        speak for probably 10 months or so when we wrapped everything
                        else up.

7:47:35   Agent Fata    How about Raja [Ruja]? When was the last time you spoke with
                        her?

7:47:39   Scott         Last spring. Not this year but the year before, maybe summer.
                        Maybe summer.

7:47:44   Agent Eckel   Summer of seventeen?

7:46:45   Scott         Summer of last year, yes. Seventeen.

7:47:50   Agent Fata    How did you communicate with her?

7:47:52   Scott         Umm, I communicated with her usually umm usually umm it was
                        umm on WhatsApp. Uhh which I use almost with everybody. Umm,
                        and then the other two, three times actually I saw her in person.

7:48:11   Agent Fata    Where did you see her?

7:48:12   Scott         I saw her in Sofia before, and I saw her in London.

7:48:19   Agent Fata    And you were [inaudible]?

                                             15
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 17 of 41




7:48:21   Agent Eckel   Yeah, how many times did you see her in person? Like, how many
                        trips? Like—

7:48:34   Scott         No no, I’m thinking right now, because I also saw her once, I saw
                        her once in Frankfurt so I was really thinking. I want to give you the
                        right number. So I want to say maybe seven, seven, eight times
                        maybe.

7:48:48   Agent Eckel   You said Frankfurt…

7:48:49   Scott         Yeah, I saw her in Sofia, like three times I think. Sofia…

7:48:52   Agent Eckel   Uhh, Bulgaria?

7:48:54   Scott         Yeah, yeah. And then I saw her in umm a place in London, and then
                        I saw her once in Frankfurt, where I thought she actually originally
                        lived. She’s married to a lawyer in Frankfurt.

7:49:08   Agent Eckel   That’s where you think she originally lived was in Frankfurt?

7:49:09   Scott         That’s what I’m, that’s how my introduction was. She speaks
                        German, I speak German.

7:49:13   Agent Eckel   Ok.

7:49:13   Scott         And so she was recommended to me in in terms of, as a lawyer,
                        because of the language. I at first had no idea that she was also
                        elsewhere.

7:49:26   Agent Eckel   And how many, how regular was your communication on WhatsApp
                        with her?

7:49:29   Scott         Very irregular.

7:49:30   Agent Eckel   Very regular?

7:49:30   Scott         It was very irregular. Just at times.

7:49:33   Agent Fata    Irregular?

                                              16
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 18 of 41




7:49:33   Scott         Irregular, yeah.

7:49:34   Agent Eckel   Very irregular?
7:49:35   Scott         Yeah. Irregular.

7:49:37   Agent Eckel   So, you didn’t have much communication with her at all.

7:49:39   Scott         No. No.

7:49:41   Agent Eckel   About how many times would you say in general, like a hundred, a
                        thousand, fifty?

7:49:45   Scott         I would, I would, I would…umm no, it’s not like we never had a, I
                        don’t want to make it sound like that. I mean, umm, she would
                        follow up on certain things, or actually give you know like, make
                        introductions to opportunities and things like that. She’s very well
                        connected. Umm, no I mean, definitely, I mean, if you look, check
                        the messages, I mean there’s probably a few hundred, right? Over,
                        over a year and a half or so.

7:50:12   Agent Eckel   Ok.

7:50:17   Scott         But it’s like obviously a whole different communication than email.
                        Like, WhatsApp is a quick, you know…

7:50:24   Agent Eckel   Do you still have the messages on your, on your phone with her?
                        All, all gone?

7:50:28   Scott         I’m not sure, I’m not sure.

7:50:31   Agent Fata    Why are they all gone?

7:50:33   Scott         I don’t keep messages when I look at my phone. I keep, umm, the
                        only messages I keep is where I want to answer. [inaudible]

7:50:43   Agent Fata    So you delete them?




                                              17
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 19 of 41



7:50:44   Scott         Yeah, I delete them. You know, I’m yeah, absolutely. I don’t, I don’t
                        delete emails, but I umm, I don’t keep messages, text messages, or
                        WhatsApp. No.

7:50:54   Agent Fata    Why do you delete them?

7:50:55   Scott         Excuse me?

7:50:55   Agent Fata    Why do you delete them?

7:50:57   Scott         I just, I just, I just, first of all, I save memory, and secondly, I don’t
                        go back to them. I’m not one of those, you know, you know. I’ve
                        seen people before that can go back two years and show you like
                        what you said one day. I mean, I don’t do that. No reason for it.

7:51:10   Agent Fata    But these are important transactions and conversations aren’t they?

7:51:14   Scott         Well, not, not I mean you know, everything that, that’s important to
                        my business I kinda confirm in an email. So, so I don’t think
                        information is lost, it’s just, like I said, that form seems very
                        informal, and and it would not be enough for me if somebody agreed
                        to me on something on WhatsApp. I would still get something
                        signed, or, or affirmed in an email from them, you know?

7:51:39   Agent Fata    So explain the investment in Crypto Real Investment Trust?

7:51:46   Scott         Crypto…?

7:51:48   Agent Eckel   Crypto Real

7:51:49   Agent Fata    Real. Crypto Real. Crypto Real Investment Trust [inaudible].

7:51:54   Scott         I’ve got to see the documents. It might be part of like what we’re
                        putting together, but I just don’t…Crypto Real, I don’t, I don’t
                        know…

7:52:02   Agent Eckel   Crypto Real

7:52:02   Scott         Real…


                                               18
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 20 of 41



7:52:04   Agent Fata    Real. R-E-A-L

7:52:05   Scott         Yeah no, I understand that. Do you have a little more information on
                        that?

7:52:11   Agent Fata    We’ll talk about it. Who’s the owner of Barta Holdings Limited?
7:52:15   Scott         What’s this?

7:52:16   Agent Fata    Barta. B-A-R-T-A Holdings Limited.

7:52:20   Scott         I don’t know.

7:52:26   Agent Eckel   You don’t know who the owners of Barta is?

7:52:27   Scott         Top of- No, I mean that’s somebody that dealt with us. We’ll have a
                        record, I’m sure, but I just, I’m, top of my head I don’t, I
                        didn’t...right now recognize…

7:52:34   Agent Fata    Was that the deal with the Bush?

7:52:38   Scott         Oh maybe that’s [inaudible] I don’t know. Seems like… like I said.
                        It’s not when we found or we didn’t.

7:53:08   Agent Eckel   Let’s go back to umm, you said umm you were introduced to Ruja…

7:53:23   Scott         Mhhm

7:53:26   Agent Eckel   …by someone named Gilbert, I’m sorry I didn’t get the last name.

7:53:28   Scott         Armenta

7:53:32   Agent Eckel   Tell us how you know, how do you know Gilbert Armenta?

7:53:35   Scott         Umm, well, umm I’m thinking about when she introduced me. He
                        was referral to me as a lawyer. I can’t think right now who that was,
                        it’s so long ago. He just came to me like [inaudible], you know, and
                        he said oh it’s just somebody probably, I have this and this deal I’m
                        doing, [inaudible] he said, [inaudible] does those or something. But I
                        just really recollect.


                                             19
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 21 of 41



7:54:03   Agent Eckel   About how long ago were you introduced to Gilbert?

7:54:06   Scott         I mean, a long time ago

7:54:08   Agent Eckel   Ten years?

7:54:08   Scott         Ten, yeah, no like, I’m fifty now, so maybe twelve? Twelve, ten
                        years.

7:54:15   Agent Eckel   It doesn’t have to be like exact

7:54:17   Scott         Yeah, something like that. But a long time.

7:54:19   Agent Eckel   So about twelve years ago? Probably twelve years ago? Twelve-plus
                        years ago?

7:54:20   Scott         Yes

7:54:23   Agent Eckel   Ok. Was Gilbert, umm, an investor in Fenero or in any of the other
                        companies?

7:54:38   Scott         Yes

7:54:38   Agent Eckel   He was

7:54:39   Scott         Yes. But umm, I have to give a but, we actually returned all of his
                        funds.

7:54:51   Agent Eckel   And why was that?

7:54:52   Scott         Umm, I think at the time, I don’t know what came up, but we had,
                        we had at the time some red flag, umm, where we just said you
                        know that we wanted to make sure we’re right on compliance. We
                        were trying to go for 10 million dollars, or Euros, no it was dollars I
                        think. And we returned it. We have a release document.

7:55:14   Agent Eckel   Did he go, live overseas or is he…?

7:55:16   Scott         I don’t know where he is now. I mean, I know him from Fort
                        Lauderdale.

                                             20
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 22 of 41




7:55:19   Agent Eckel   Is that where he lives, in Fort Lauderdale, or…?

7:55:21   Scott         As long as I’ve known him, yeah. And I know he travels quite a bit,
                        but I don’t know if he has another, he used to not have another
                        residence and that’s [inaudible].
7:55:39   Agent Eckel   And you don’t remember what the red flags were?

7:55:43   Scott         No, you know it was something that came from, umm we had an
                        administrator. Umm, umm, umm, JP Administration Services or
                        something in Cayman , that did the KYC for us. And something
                        came from them where we just said, it’s not worth, it’s not worth the
                        attention and difficulty, and we just sent the money back. And I
                        think, oh you know what else, no I know what happened. I know
                        what happened. It was that, but it was also in addition that was that
                        he also failed to make umm a payment that was set for a certain date
                        in the subscription agreement. So we didn’t want to insert
                        [inaudible], so we just said we don’t want you as an investor.

7:56:27   Agent Eckel   He failed to make a…

7:56:27   Scott         To make a second payment on the subscription.

7:56:30   Agent Eckel   Ok. And you were still his lawyer at this time?

7:56:49   Scott         No.

7:56:49   Agent Eckel   You were not his lawyer at this time?

7:56:50   Scott         No.

7:56:54   Agent Eckel   When did you stop representing him?

7:56:59   Scott         I don’t know, like three, three and a half years ago.

7:57:16   Agent Eckel   And you said you were representing Ruja as well?

7:57:18   Scott         No. My firm represented Ruja. I was an equity partner at Locke
                        Lord and she was uh represented through the London office
                        [inaudible] to buy one or two flats or something. That’s how it

                                             21
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 23 of 41



                        started and uh she also came in the firm um, um, to some guy who’s
                        name is Peter Courtnedige the expert that was at Locke Lord.

7:57:47   Agent Eckel   Crypto? Peter?

7:57:48   Scott         Courtneidg, I think C-O-U-R-T-N-E-I-D-G-E or something like that.
                        And I don’t know if he’s still there, but um, so she basically
                        approached the firm because of that, and then it turned out that she
                        also worked with another partner there that helped her with all the
                        real estate needs that she had at the time, so, but Peter was like, he
                        was one of the, at the time, one of the top two/three guys, you know
                        understanding crypto and block chain and, and how to work
                        worldwide. This guy actually you know like I said he, he analyzed
                        the different countries where um, crypto was present so that’s
                        something that I relied on when I left the firm to see if there’s
                        anything we can do business with. [inaudible]

7:58:42   Agent Eckel   Real quick. If you have to use the restroom at any time just let us
                        know.

7:58:44   Scott         Not right now.

7:58:07   Agent Fata    Do you want to step out for a minute?

7:58:09   Agent Eckel   Sure.

7:59:22   Scott         One question I have for you though. Uhh…[inaudible]...right now,
                        but if I have to go to Boston and go in front of a judge, I’d like to
                        make sure that I call a lawyer soon so I have somebody there.

7:59:34   Agent Eckel   Okay. Uhh, do you have a lawyer that you…

7:59:37   Scott         Well, I don’t have a criminal lawyer because I never needed one.
                        But I have a, I have a few law firms, I have one in particular I would
                        call. The litigators at least, I’m sure they know somebody.

7:59:44   Agent Eckel   Okay.

7:59:45   Scott         So that I can tell them…



                                             22
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 24 of 41



7:59:46   Agent Eckel    We can, we can let you make that call. Umm. But we would have
                         to, you know, we would have to unlock your phone. We would have
                         to go through your phone to do that.

7:59:54   Scott          No, we can look them up the number, and we can call him from
                         another phone, I don’t care.

7:59:56   Agent Eckel    That’s fine. Yeah…

7:59:58   Scott          I just want to know, like, where I’m going, so I can tell them, and so
                         they can prepare for me to be there.

8:00:02   Agent Eckel    And that’s fine, yeah, we can definitely do that.

8:00:03   Scott          ‘Cause I have a…I have a…this is a...you’re not the judge, but right
                         [inaudible]...the hearing might also be about if I go home again or
                         not, right?

8:00:10   Agent Fata     Mm-hmm.

8:00:10   Agent Eckel    Mm-hmm.

8:00:11   Scott          Right?

8:00:11   Agent Eckel    Yeah.

8:00:12   Scott          Okay.

8:00:11   Agent Eckel    Yeah. So, well, we’ll definitely take care of that in a few minutes, so
                         we’re just going to step out. One second, just hold- hang tight.

8:00:21   Agent Fata     And again, it’s being recorded.

The agents step out of the room for approximately six-and-a-half minutes.

8:07:12   Agent Eckel    Okay, you said you had, you didn’t have any other guns at the house
                         here?

8:07:14   Scott          I had two.


                                              23
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 25 of 41



8:07:14   Agent Eckel   You had two other guns? Ok. Umm, was it a revolver?

8:07:21   Scott         It’s an [inaudible] actually it’s a revolver, automatic .45, and a
                        shotgun.
8:07:27   Agent Eckel   And a shotgun. Ok. No rifles or anything like that?

8:07:32   Scott         (shakes head no)

8:07:39   Agent Fata    Does your wife have any weapons?

8:07:43   Scott         She might have hers here, yeah.

8:07:45   Agent Fata    What does she have?

8:07:46   Scott         She has a 9 millimeter H and K.

8:07:49   Agent Fata    9 millimeter H and K?

8:07:50   Scott         Yeah, yeah.

8:07:51   Agent Fata    Where does she keep that?

8:07:53   Scott         In a box in the bedroom.

8:07:55   Agent Fata    Excuse me?

8:07:55   Scott         In a box in the bedroom. In the closet.

8:07:55   Agent Fata    Is it a lockbox?

8:07:58   Scott         Yeah, it’s a gun box.

8:08:00   Agent Fata    Gun box.

8:08:01   Agent Eckel   Is there a key, fingerprint? Or how does it open up?

8:08:04   Scott         Oh, I don’t know, I don’t know if it’s locked or not.

8:08:07   Agent Fata    [Inaudible]


                                                24
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 26 of 41



8:08:09   Agent Eckel    Yeah, I’ll, I’ll stay here for one sec.

Agent Fata leaves the room and then re-enters.

8:09:06   Agent Eckel    You okay? You need to use the bathroom or anything?

8:09:07   Scott          I’m good right now.

8:09:08   Agent Eckel    Okay.

8:09:12                  Uhh, so let’s go back to…back to Barta and, uhh…and Cryptoreal.
                         Uhh, we have a document here for the uhh, share, the share sale and
                         purchase agreement.

8:09:27   Scott          Mm-hmm.

8:09:29   Agent Eckel    Umm, do you recognize it? You can, you page through, there are a
                         couple of pages in there.

8:09:53   Scott          I remember this deal happened, I just don’t remember much about it.
                         I didn’t have much to do with it.

8:09:58   Agent Eckel    Ok, umm, do you recognize the signatures?

8:10:03   Agent Fata     Who signed these?

8:10:10   Scott          Umm, I don’t know if this is her real signature. This looks like
                         Ruja, I just, I don’t know.

8:10:14   Agent Fata     That’s Ruja’s signature?

8:10:15   Scott          I don’t know, but the name is her name, right? So…but this, I have
                         no idea.

8:10:23   Agent Fata     Well, have you seen her signature before?

8:10:25   Scott          Umm, not really. Like I said, I, I have contracts with her except she
                         might have signed you know for the law firm engagement letter, but
                         I don’t know.


                                               25
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 27 of 41



8:10:53   Agent Fata    And who is this?

8:10:54   Scott         I have no idea.

8:10:56   Agent Eckel   So you don’t know who signed the documents for a deal that you
                        were putting together?

8:11:00   Scott         I didn’t put this together.

8:11:01   Agent Eckel   You didn’t put this together?

8:11:03   Scott         No, absolutely not.

8:11:03   Agent Eckel   And so who put this together?
8:11:05   Scott         I have no idea, but I didn’t. This is, uhh…Those are…These are
                        documents that we got as part of our… I recognize seeing something
                        like this.

8:11:13   Agent Eckel   Okay.

8:11:14   Scott         And probably more than this. Umm. But this was like part of our
                        just due diligence. I…We never were involved in the deal.

8:11:22   Agent Eckel   And you, did you transfer the funds?

8:11:24   Scott         I did one, I connected one tranche, yes.

8:11:27   Agent Eckel   What tranche?

8:11:28   Scott         At the request of the investors yeah I can’t hold their money when
                        they ask, but yeah…

8:11:32   Agent Eckel   And how much, how much was it for?

8:11:33   Scott         It was..uhh...I want to say 30 million.

8:11:50   Agent Eckel   Do you remember who you transferred it to? Or
                        transferred…[inaudible]




                                              26
       Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 28 of 41



8:11:53    Scott          I really don’t remember. I couldn’t tell you. I just know that when
                          this deal came in, we looked at it, I know we asked for more
                          documents, and we got like the, we wanted to know the ownership,
                          and we figured out that, like I said, that a Bush family member was
                          in the deal. So that’s what gave us some comfort that this was a real
                          thing.

8:12:13    Agent Fata     Where did the money come into?

8:12:17    Scott          Into where?

8:12:18    Agent Fata     Where was it? Where was it held?

8:12:22    Scott          I don’t remember which account. [Inaudible] I can tell you, we had,
                          like I said, we had three banks. And umm, we had they all are just
                          accounting as a group, right, like a consolidated thing. So I don’t
                          know where it came out, I couldn’t tell you.

8:12:35    Agent Fata     But you conducted that transaction?

8:12:38    Scott          I don’t know if I did it or if somebody, somebody else in my firm
                          did. I don’t know. But I know we decided, we, like I said, I know
                          we asked for a KYC and due diligence on this.

8:12:53    Agent Fata     And where did this money end up?

8:12:57    Scott          I don’t, I don’t remember this transaction that well. I would have to
                          see more documents. If we get this detailed, then I really should
                          should umm get a lawyer involved. Umm, because I just don’t
                          remember and I don’t want to say anything wrong.

8:12:58–   Special Agent Eckel continues taking notes in his interview notebook and reviews
8:14:06    his notes
8:14:05    Agent Eckel Tell me again who the investors were in, uhh, in Fenero? You said
                          it was groups of companies, umm…

8:14:15    Scott          It was different, different groups of companies that went into
                          different funds. We did not have just one fund.




                                               27
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 29 of 41




While Mr. Scott was speaking, there was a knock at the door.

8:14:20   Agent Eckel    Come in.

8:14:23   Unidentified   Hey, how are you doing? I have a quick question for you guys if
          male           you just want to step out. Just one of you is fine.
8:14:28   Agent Fata     Okay.

8:14:29   Unidentified   It’ll be one second.
          male
Agent Eckel leaves and then shortly thereafter re-enters the room.

8:14:53   Agent Eckel    So they, they have a couple of computers at your, a computer at your
                         house, and I’m sure you have more computers in Florida. Umm, to
                         streamline the process of being able to get your stuff back to you.
                         What are the -- they’re all password protected, I’m assuming, all
                         your computers…

8:15:10   Scott)         I don’t even know if they are. Yeah, maybe, yeah.

8:15:12   Agent Eckel    What would the passwords be?

8:15:13   Scott          Well they’d be like these light ones you type three times and put a
                         new one in, you know? It’s like nothing…

8:15:18   Agent Eckel    Right.

8:15:18   Scott          I mean um, they’re different in every location, I think. The one here,
                         the PC is I think H-e-r-d-i-n-a-1.

8:15:30   Agent Eckel    H-e-r

8:15:31   Scott          Yeah, d-i-n-a-1. Capital H. Umm…

8:15:37   Agent Eckel    And it’s just capital H, all lowercase.

8:15:39   Scott          Yeah, the rest are lowercase. And then umm, I think the Miami is
                         also Herdina3+



                                                28
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 30 of 41



8:15:51   Agent Eckel    Same, same letters?

8:15:52   Scott          H-e-r yeah, yeah.

8:15:54   Agent Eckel    H-e-r-d-i-n-a 3+

8:15:56   Scott          Yeah. Mhhm. And the other one, the laptop, there’s a there’s a…I
                         forget what you call those computers, Surface Pro or whatever

8:16:05   Agent Eckel    Mhhm

8:16:05   Scott          I don’t know the password. I don’t use it ever.

8:16:08   Agent Eckel    Ok. So the…it’s a standalone PC in Florida, or is it a laptop?

8:16:14   Scott          It’s a, it’s a, no. It’s a, it’s a desktop.

8:16:17   Agent Eckel    Desktop?

8:16:17   Scott          Yeah, mhhm. So you’re going finish this [inaudible]

Agent Eckel briefly leaves the room and returns.

8:17:23   Agent Eckel    Thank you, I appreciate it. Ok. Alright, let’s see. So you were
                         talking about Ruja, a little bit. And you said she did her
                         cryptocurrencies. What was the uhh, the cryptocurrency she was
                         doing?

8:17:53   Scott          She does uhh, I know a lot more today, but she has OneCoin.

8:17:56   Agent Eckel    Ok. What do you know about OneCoin?

8:18:00   Scott          I know that OneCoin is in, you know basically it went global. And it
                         has a lot of issues in a lot of countries now.

8:18:10   Agent Eckel    And you know this from?

8:18:11   Scott          I just hear it from the press and just reading about it.




                                                 29
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 31 of 41



8:18:14   Agent Eckel   Ok. So you never heard of OneCoin besides reading about it in the
                        press?

8:18:21   Scott         No I heard about OneCoin. That’s why, when I, at the beginning I
                        like I said when I knew the relationship between her and OneCoin is
                        when I basically asked for that opinion of which country or if at all
                        any country OneCoin was illegal or, or, you know banned or
                        whatever so then we wouldn’t do business with them, you know
                        there was rumors were going around, pyramid scheme and all that
                        and we didn’t want to be involved with that.

8:18:55   Agent Eckel   So, Fenero was not involved with, with OneCoin at all?

8:19:05   Scott         No

8:19:05   Agent Eckel   Not at all?

8:19:07   Scott         I mean, no contracts or anything as far as I know, no.

8:19:12   Agent Fata    Ok, funded by OneCoin?

8:19:15   Scott         Not that I know of. We have, we have umm, I have no documents
                        that would say that. You know, I mean I don’t know now like you
                        know like word’s spreading right like you know, things are, things
                        are becoming more public, but when we did our KYC, by the way
                        also third parties doing the KYC, we did not know that. We had a,
                        we had one company that got close where we knew they had a, they
                        had a relationship in terms of processing. They were doing
                        accounting for, for OneCoin. And that’s when it, that’s when it first,
                        like I said that’s when we first you know became aware of it.

8:19:57   Agent Eckel   Tell us about that relationship.

8:19:59   Scott         It wasn’t a, I mean basically as soon as we knew that one we didn’t
                        continue working with them either. I mean umm, like I said, we
                        were very careful going, where we, where we did our business. So if
                        there was a red flag to drop people, umm return funds, so there’s not
                        much to tell.




                                              30
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 32 of 41



8:20:23   Agent Eckel   So you stopped doing business with them since you found out they
                        were processing for OneCoin?

8:20:27   Scott         Yes.

8:20:30   Agent Eckel   What was that company named?

8:20:33   Scott         I forget the word in German. Something, something or other
                        marketing.

8:20:42   Agent Eckel   They’re located in Germany?

8:20:43   Scott         Yeah.

8:21:03   Agent Eckel   Uhh, we’re going to be honest with you here. Umm, you have a very
                        small window of opportunity to help yourself, ok? And we want to
                        see that happen for you, ok? Umm, you’re going to be going down
                        and being processed through through the court system relatively
                        soon. Umm, but once that happens, this opportunity can go away.
                        Ok? Umm, we know that OneCoin was involved in Fenero, ok? We
                        have that information. Umm, you’re giving very contradictory
                        information. And we can’t help you if you’re not going to be
                        forthcoming with us. Do you understand?

8:22:01   Scott         Yeah

8:22:02   Agent Eckel   Is there anything else you want to tell us about any of this?

8:22:05   Scott         Well no. I’m, I’m, I’m really, I appreciate that and, and, and, but I’m
                        telling you when we were started this business, the way it unfolded
                        was that I would not view them as involved as you might think that
                        right now, and that’s what I’m trying to explain.

8:22:22   Agent Eckel   Well tell us your view.

8:22:24   Scott         No, my view, my view is is very clearly that, that umm we started
                        this business, we did everything by the book, by you know having
                        the right documents, giving them to my law firms, giving them to
                        administrative companies, having a bank check [inaudible], I mean
                        everything. So, and me making very sure that I wasn’t dealing with

                                             31
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 33 of 41



                        anybody that did anything illegal. So if something turned out later,
                        right like I’m saying now, what I read in German media because I
                        read the Germany newspapers and internet, that they say oh
                        OneCoin you know had investigations in Germany and Bulgaria, I
                        see that now. But when I was you know, umm umm, you know
                        remotely involved and I knew Ruja right for example, I mean I
                        purposefully checked that there was nothing illegal going on. There
                        was no investigation, there was nobody indicted or anything like
                        that. So I really tried to, I really tried to be umm…

8:23:12   Agent Eckel   But we’re not asking you about—

8:23:13   Scott         Right, I mean I’m trying to be as honest as I can be. So if something
                        after the fact now came out telling me that, now it’s like well people
                        looking back and saying well, you should’ve known all that. That’s
                        a whole, to me that’s a whole different scenario. But I can also show
                        that I did what I needed to do. And I wanted to be careful on
                        purpose. You know I have a reputation. I’m a lawyer. You know it’s
                        my, it’s my, it’s my livelihood. And, so I try to always make sure we
                        have the right paperwork, we have the right assistance to get us
                        through everything correctly. That’s why we also separated the way
                        we did. You know, we said hey we’re done, we want to return the
                        money. Umm, even, even when we had no reason to even know that
                        yet. When our fund didn’t work anymore because of political
                        movement in the UK. So you know, from my standpoint I’m really
                        not trying to, you know like you know, you know umm, you know
                        disrespect you here or not appreciate what you would say to me. But
                        we really tried to play this right and play this by the book.

8:24:10   Agent Eckel   Who were your admins?

8:24:12   Scott         We had, we had uhh, you have to look up the name again, we have
                        one in London that we work with, and we, we have them on I think
                        two of our funds. So we have separate ones. And we had JP, umm,
                        Administrative Services in Cayman, and we had DMS, actually, on
                        our last fund, them checking KYC for us. They did it through an
                        [inaudible] in the compliance.

8:24:34   Agent Eckel   So early on, who was your uhh…



                                             32
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 34 of 41



8:24:37   Scott         Yeah, I’d have to look them up, like I said the first one was that
                        group out of London. That we, we got rid of at some point.

8:24:44   Agent Eckel   Why did you get rid of them?

          Scott         Well, because we had entered into a transaction where there was a
8:24:44
                        second payment necessary. And at first they, they, KYC, um um um,
                        target, and so the target was clean, no problem we can wire. They
                        wired for us, by the way.

8:24:59   Agent Eckel   Ok.

8:24:59   Scott         They did the wiring for us. So, and then the second tranche was due,
                        I don’t know how, three months later, six months later, and so they
                        came up with a problem. Obviously me, being the investor, you
                        know, I have a, I have a fear of breach of contract, things like that.
                        So we’re in a big back and forth, uhh me and uhh the chairman of
                        the company, and we decided to part ways. And we hired another
                        one right away, JP, um, Administrative Services.

8:25:26   Agent Eckel   So what, I’m sorry. What, what was the reason why they were—

8:25:29   Scott         I don’t know what they, they flagged on the on the target. They
                        basically were the same, the same transaction they first approved. A
                        few months later they disapproved and did not want to make a
                        second payment. And I was threatened basically with a breach of
                        contract, right, not coming up with all the money that I promised.
                        That’s what, that’s what made us have a conflict.

8:25:51   Agent Eckel   So they flagged the target?

8:25:52   Scott         Yeah, a payment. So yeah, like a target. Yep. Mhhm. I forgot what,
                        what it exactly was. But yeah they came out and said well, we can’t
                        do this, and that’s fine, we understood. But I said, you know, our,
                        our fight was you can’t like just say yes first and then, like you
                        know, like no the second time. I mean, they should’ve done their
                        homework then and we wouldn’t have done it at all. That’s, that’s
                        my point. That’s why we didn’t want that to happen again, and I
                        didn’t care about, I mean it’s ok if they flag something that’s fine,
                        but I don’t want that to happen going forward all the time, and I’m

                                             33
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 35 of 41



                        getting into a deal, that I don’t have certainty of payment once it’s
                        approved.

8:26:42   Agent Eckel   And OneCoin and Ruja had nothing to do with Fenero or any other
                        funds that you were involved in?

8:26:46   Scott         No. No. I mean, the, the, like I said, I mean I don’t know now, like
                        you know after the fact, did they have money in these funds, I have
                        no idea. But when we dealt with them, there was no, the name
                        wouldn’t come up anywhere. KYC was separate. We would ask all
                        the, even our documents, even our, even our subscription
                        agreements which were drafted by two large law firms in the
                        Cayman. We even had our administrators comment on the KYC
                        sections to make sure that they, they [inaudible], so that they could
                        work that in the system. So we did all that, that prep work, right, and
                        we didn’t check it ourselves. And the only thing that I know was this
                        one deal that I got, that I got a little, you know, worried about, and I
                        said to myself, well there’s you know a Bush involved with this oil
                        deal, you know. Umm, it came through, it was with Ruja there in
                        some capacity as I’m seeing, some authorized representative of
                        somebody. But, umm, we’re dealing with a German firm and their
                        German lawyer. We’re dealing with a, with a, a I think we did it as a
                        loan to another BVI company that the guy owned. He was involved.
                        So, so we got all that, we tried to get that comfort, and that’s, that’s
                        the only deal where I’d say, well you know, we had to chew on that
                        a little longer, and that was you know kind of at the end of the day,
                        you know, umm a decision we, we, we made also an administrator
                        by the way. And umm, that was a hard one, but everything else was
                        done by the book. We have all the subscription documents, we have
                        the KYC documents, you know we have our fee agreements, umm
                        like I said, I file like every, every bank account, every transaction
                        with the IRS, and IRS [U/I]. So it’s like, it’s like nothing that I was
                        trying to keep out of, you know, or not be transparent about. I mean,
                        if I had a concern, I wouldn’t do that

8:28:41   Agent Eckel   What were your fees?

8:28:43   Scott         Umm, we had a, we had evolving fees. We had some like in our
                        subscription documents, which were like normal, you know, like…



                                             34
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 36 of 41



8:28:51   Agent Eckel   You keep saying ‘we’

8:28:52   Agent Fata    Who are ‘we’?

8:28:52   Scott         [inaudible] the funds.

8:28:53   Agent Eckel   The funds?

8:28:53   Scott         Yeah, yeah.

8:28:54   Agent Eckel   ’Cause you were the sole person…

8:28:55   Scott         Yeah, yeah [inaudible]

8:28:56   Agent Eckel   You’re, you’re the guy.

8:28:57   Scott         Absolutely. I’m the guy.

8:28:58   Agent Eckel   You’re the guy. There’s nobody else working with you.

8:28:59   Scott         No, I’m the guy. No, yep. So, so umm, so um we have you know
                        management fee, and it varied, it would be like you know 2%,
                        sometimes we’d bump it up to 4 or 5 depending on what the, what
                        the umm underlying business was. We umm took fees at the time
                        that were a little lower when we had that standstill. I informed the
                        investors with a letter saying we had the Brexit issue. Umm, so
                        we’re going to reduce our fees for that time. Umm, we took a large
                        fee because, at the end, I mean, umm, dramatic, because the
                        investors decided to break this up. This was one thing we had in
                        there, you had to be in there for the full term for us you know. Umm,
                        so, so umm, I have to look it up and give you the exact numbers,
                        cause I mean I, I filed my tax return last year, I filed it this year, it’s
                        [inaudible] worked on. And I guess it’s being held back because of
                        this you know. But I mean we have it all in. I mean, in, in, in, all the
                        money streams, like I said, we also file and we have other
                        documents that also show umm what we did. For example, we, we
                        have to file with the BVI Financial Commission because it’s a
                        registered, registered fund manager. Or an approved fund manager
                        as they call it. So we’re, we’re doing all this compliance work. I
                        mean, it’s, it’s at a point where, where you know I complained about

                                              35
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 37 of 41



                        how much money I was paying to everybody to do this. And umm,
                        so now in hindsight you know, that’s a bad apple. I tried to avoid
                        that by what I was doing, and so I’m sorry this sounds contradictory,
                        but it’s what I did.

8:30:39   Agent Eckel   I’m going to ask you one more time.
8:30:40   Scott         Mhhm.

8:30:42   Agent Eckel   OneCoin and Ruja were not investors in Fenero?

8:30:49   Agent Fata    Mark, you were being arrested for money laundering charges, so
                        don’t just go out and arrest. We have evidence that supports that.

8:30:56   Scott         Sure

8:30:57   Agent Fata    We go before a judge to swear out this warrant. So we have
                        evidence. We know that OneCoin, that uhh, it was funded by
                        OneCoin. We know you know that. This is your opportunity to tell
                        us and to be honest. You said I’m trying to be as honest as I can.
                        You’re either honest or you’re not. That’s not trying.

8:31:14   Scott         No

8:31:14   Agent Fata    It’s just, it is. Whatever the facts are is what the facts are. You’re an
                        attorney, you’re fully aware of that.

8:31:20   Scott         Right

8:31:20   Agent Fata    So this is your one opportunity. You have a small child at home.
                        You have your wife. I’m sure you have a life that you want to live.
                        This is your one opportunity to help yourself. So just think about
                        that for a moment before you answer.

8:31:34   Scott         No I understand. But is that something that I can discuss with an
                        attorney and we can discuss together or what that means? Because I
                        don’t know what that means.

8:31:40   Agent Eckel   That’s something that we can’t advise you on. That’s, that’s your
                        decision.



                                              36
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 38 of 41



8:31:43   Scott         Yeah, because I just don’t know when you say this is my one
                        chance, I don’t understand my chance right now. Like…

8:31:48   Agent Eckel   It’s an opportunity. It’s an opportunity to help yourself and your
                        family.

8:31:53   Scott         Right, but I’m…like can you to elaborate a little bit more on that?

8:31:59   Agent Eckel   It’s your opportunity to be honest, and, and, and tell us exactly what
                        was going on, right?

8:32:07   Scott         Right

8:32:08   Agent Eckel   And the stuff that we know from our investigation…

8:32:10   Scott         Sure

8:32:11   Agent Eckel   …that we know you know, ok? It’s your opportunity to be
                        forthcoming. That’s what the opportunity is. And the opportunity is
                        your ability to work with us, ok, and provide us information, and to
                        help yourself and your family, and to help yourself, umm, possibly
                        receive a reduced sentence, possibly work for us, possibly—there’s
                        a lot of opportunity here, ok?

8:32:40   Scott         Mhhm

8:32:40   Agent Eckel   We can’t promise you anything, we can’t guarantee you anything,
                        umm, but you know the first step is being honest and telling us
                        what’s going on.

8:32:49   Scott         Yeah, I would love to discuss this further. I really would. But I’d
                        like to have a lawyer help me with that.

8:32:55   Agent Eckel   And that’s, that’s fine. You know, we can definitely set you up with
                        that. Ok, we appreciate you talking to us up to this point.

8:33:02   Scott         Ok.

8:33:03   Agent Eckel   Ok? Umm, now you said that you had a lawyer’s phone number in
                        your phone?

                                             37
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 39 of 41




8:33:11   Scott         Mhhm.

8:33:11   Agent Eckel   Ok. Umm, you don’t know the name of the lawyer?

8:33:15   Scott         Yeah I do.
8:33:15   Agent Eckel   Ok, because we can look it up on your phone.

8:33:17   Scott         Sure.

8:33:18   Agent Eckel   And then, we’ll uhh, we’ll write the number down

8:33:19   Scott         Yep

8:33:19   Agent Eckel   And then you can make a call, go ahead and make the call
                        [inaudible]. How do I uhh, swipe to unlock?

8:33:34   Scott         [inaudible] its 3693. Contact. This round button.

8:33:49   Agent Eckel   Round button

8:33:50   Scott         And there’s contacts, some you swipe with pictures on. There’s the
                        guy.

8:33:55   Agent Eckel   Ok.

8:33:56   Scott         You can go backwards with the arrow, and then the search at the uhh
                        it’s Fitch. Jonathan Fitch.

8:34:08   Agent Eckel   Jonathan W. Fitch?

8:34:08   Scott         Yep.

8:34:09   Agent Eckel   Ok, I’ll go write the number down here for you.

8:34:16   Scott         What does my wife know at this point, like where I am and what I’m
                        doing?

8:34:19   Agent Eckel   I’m sure they informed her about what’s going on. Obviously your,
                        your house is being searched. Umm, they are most likely trying to

                                             38
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 40 of 41



                        make it as least inconvenient for her as possible. I know it’s hard to
                        believe, umm, and we will provide all the information to her.

8:34:47   Scott         Would you let me know where I’m going to be brought so I can tell
                        my attorney that too?

8:34:52   Agent Eckel   What was the…I’m sorry, what was the password again? 9?

8:34:54   Scott         Uh, it’s 3693.

8:34:55   Agent Eckel   3693?

8:34:57   Scott         Yes

8:35:01   Agent Eckel   Umm, so what was your last question?

8:35:09   Scott         I was saying if you could let me know where I’m being brought so I
                        can tell my attorney.

8:35:17   Agent Eckel   Yeah, you’re going to umm brought to the Boston Federal Court.
                        Down in uhh downtown Boston. But I will definitely uhh the agents
                        out here, so I’m from the New York office, so they’ll have all the
                        information of exactly where to go, where we’re going to meet and
                        everything. Ok, here’s that.

8:35:45   Scott         And how does it work with all my stuff now afterwards? Like,
                        phones and computers, and…?

8:35:49   Agent Fata    You will get an inventory of what was taken.

8:35:52   Scott         Right.

8:35:53   Agent Fata    Umm, I believe the computers we’ll try to image, we’ll make a copy
                        of what’s there, but if they can’t they’ll take it and get it back to you
                        as soon as…

8:36:00   Scott         Ok. Obviously, the phone is very important. That’s why I’m asking.

8:36:03   Agent Fata    Umm, I believe the same is with the phone. I think we should be
                        able to image it, but I’m not sure exactly

                                              39
      Case 1:17-cr-00630-ER Document 127-1 Filed 09/27/19 Page 41 of 41




8:36:11   Agent Eckel    So now that you gave us a password to your phone, it’s going to
                         streamline things so you get that stuff back sooner, ok? So we do
                         appreciate you doing that. It makes our job easier, and it’s going to
                         get your things back to you sooner as well.

8:36:24   Scott          Ok.

8:36:24   Agent Eckel    But I can’t give you an exact timeline of when you’re going to get
                         that back. Obviously, we’ll try and get it back as quick as possible.
                         And uhh, your lawyer will be able to talk to um the AUSAs
                         involved, and they will, you know, kind of be able to coordinate
                         getting certain things back. Ok?

8:36:44   Scott          Ok.

8:34:36   Agent Eckel    [inaudible] He asked for his lawyer. Ok. Alright, umm sit tight here
                         real quick, and I’m going to get [inaudible] to make a call

8:37:07   Scott          Great, thank you

Agents Fata and Eckel leave the leave for approximately 8.5 minutes.

8:45:46   Agent Eckel    Alright, so we are now going to move you to an office to make a call
                         to your lawyer.

8:45:53   Scott          Ok.

8:45:53   Agent Eckel    Ok? And I’m going to stop…




                                              40
